HRC Fund III Pooling Dom., LLC v Tamach Real Estate Mgt., Inc. (2015 NY Slip Op 03943)





HRC Fund III Pooling Dom., LLC v Tamach Real Estate Mgt., Inc.


2015 NY Slip Op 03943


Decided on May 7, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2015

Friedman, J.P., Acosta, Richter, Gische, JJ.


15048 603817/08

[*1] HRC Fund III Pooling Domestic, LLC, Plaintiff-Respondent,
vTamach Real Estate Management, Inc., et al., Defendants-Appellants.


Buchanan Ingersoll & Rooney, P.C., Miami, FL (Jennifer Olmedo-Rodriguez of the bar of the State of Florida, admitted pro hac vice, of counsel), for appellants.
Polsinelli PC, New York (Jason A. Nagi of counsel), for respondent.

Judgment, Supreme Court, New York County (Ira Gammerman, JHO), entered October 17, 2013, awarding plaintiff $6,845,249.11, unanimously affirmed, with costs.
Defendants signed a guaranty in connection with a $6 million mezzanine loan pursuant to which they waived any defenses or objections to their payment obligations (see International Plaza Assoc., L.P. v Lacher, 104 AD3d 578, 579 [1st Dept 2013]; Reliance Constr. Ltd. v Kennelly, 70 AD3d 418, 419 [1st Dept 2010], lv dismissed 15 NY3d 848 [2010]; Sterling Natl. Bank v Biaggi, 47 AD3d 436 [1st Dept 2008]). Contrary to defendants' argument, the subsequent forbearance agreement, to which defendants were not parties, and which specifically stated that they were not being released by it, did not extinguish their payment obligations under the guaranty.
With respect to the amount owed under the guaranty, defendants offer no evidence to rebut the determination that the value of certain condominium units has already been credited. Accordingly, there is no basis upon which to disturb that determination or to find that defendants are also entitled to credit for deposits that may have been made on those units (see Matter of Silverstein v Goodman, 113 AD3d 539 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 7, 2015
CLERK